UNITED STATES
WESTERN DISTRICT

DISTRICT CouRT

OF WISCONSIN

 

 

LARRY D. HARRIS JR.
Plaintif£,

V.

JEFFREY C MANLOVE et.al,
Defendant(s)

NOTICE OF APPEAL
Gase No. i7#cv362

 

NOTICE OF

APPEAL

 

Notice is given that Larry D. Harris Jr. Plaintiff in the
above entitled matter appeals to the United-States Court Of
Appeals for the Seventh Circuit from the final judgment enter-~
“ed in this action on September 11, 2019.

Dated; September 24, 2019

LARRY D. HARRIS JR.

 

(Pro.se)
Waupun coorectional Inst.
P.O. Box 351
Waupun WI, 53963-0351
 

To; OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
1420 NORTH HENRY STREET, ROOM 320
MADISON WI 53703

re;(HARRIS V. MANLOVE)et.al. Case No.17-cv362

Dear Court Clerk:

Find enclosed for filing, in thee above entitled matter
1l- Notice of appeal
1l~ Affidavit Accompanying Motion For Permission to Appeal IN
FORMA PAUPERIS.
1- Six months Account Statement Sheets.

1- Certification as to three or more dismissals undre wis... ~
801.02(7)(D).

Dated: September 24, 2019

LARRY D. HARRIS JR.

 

{(Pro.se)

Waupun correctional Inst.
P.O.Box 351

Waupun WI, 53963-351
